Citation Nr: 1544674	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for right ear hearing loss, and if so, whether service connection is warranted. 
 
2.  Whether new and material evidence has been received in order to reopen a claim of service connection for a right shoulder injury, and if so, whether service connection is warranted.
 
3.  Whether new and material evidence has been received in order to reopen a claim of service connection for residuals of a back injury, and if so, whether service connection is warranted.
 
4.  Whether new and material evidence has been received in order to reopen a claim of service connection for hypertension, and if so, whether service connection is warranted.  
 
5.  Entitlement to service connection for a left leg disorder, to include the left thigh, knee, and foot. 
 6.  Entitlement to service connection for a right leg disorder, to include the right thigh, knee, and foot. 
 
7.  Entitlement to service connection for a left shoulder disorder. 

8.  Entitlement to service connection for a heart murmur. 

9.  Entitlement to service connection for a vision disorder, to include as secondary to hypertension. 
 
10.  Entitlement to an initial compensable rating for left ear hearing loss. 
 
11.  Entitlement to an effective date prior to September 9, 2010, for the grant of service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and from December 1990 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a Notice of Disagreement (NOD) in August 2011.  The RO issued a Statement of the Case (SOC) in December 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In September 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for his requested Board hearing.  In December 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of these claims by the Agency of Original Jurisdiction (AOJ) in the December 2012 SOC, additional evidence was added to the claims file.  This evidence has not been reviewed by the AOJ.  However, in September 2015, the Veteran's representative waived the Veteran's right to have the AOJ consider this evidence in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of:  (1) entitlement to service connection for a left leg disorder, to include the left thigh, knee, and foot; (2) entitlement to service connection for a right leg disorder, to include the right thigh, knee, and foot; (3) entitlement to service connection for a left shoulder disorder; (4) entitlement to service connection for a heart murmur; (5) entitlement to service connection for a vision disorder; (6) entitlement to an initial compensable rating for left ear hearing loss; (7) entitlement to service connection for right ear hearing loss; (8) entitlement to service connection for a right shoulder disorder; and, (9) whether new and material evidence has been received in order to reopen a claim of service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1992 rating decision denied service connection for an injury to the back. 

2.  The evidence received subsequent to the April 1992 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability. 

3.  An unappealed April 1992 rating decision denied service connection for limited motion to the right shoulder.

4.  The evidence pertaining to the Veteran's right shoulder disorder submitted subsequent to the April 1992 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

5.  An unappealed April 1992 rating decision denied service connection for right ear hearing loss. 

6.  An unappealed October 1996 rating decision denied service connection for right ear hearing loss.

7.  An unappealed July 2009 rating decision denied service connection for right ear hearing loss.

8.  The evidence pertaining to the Veteran's right ear hearing loss submitted subsequent to the July 2009 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

9.  The Veteran separated from the active military service in June 1991; within one year of discharge, in November 1991, he raised a claim of entitlement to service connection for left ear hearing loss.

10.  An unappealed April 1992 rating decision denied the claim of entitlement to service connection for left ear hearing loss.

11.  In correspondence received on May 1996, the Veteran requested that his claim of entitlement to service connection for left ear hearing loss be reopened; an unappealed October 1996 rating decision denied that claim.

12.  In correspondence received on May 2009, the Veteran requested that his claim of entitlement to service connection for left ear hearing loss be reopened; an unappealed July 8, 2009, rating decision denied that claim.

13.  In correspondence received on September 9, 2010, the Veteran requested that his claim of entitlement to service connection for left ear hearing loss be reopened.

14.  In an August 2011 rating decision, service connection for left ear hearing loss was granted, retroactively effective from September 9, 2010.

15.  No communication or medical record following July 8, 2009, and prior to September 9, 2010, may be interpreted as an informal claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The RO's April 1992 rating decision that denied service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The RO's April 1992 rating decision that denied service connection for limitation of motion of the right shoulder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The RO's April 1992 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

6.  The RO's October 1996 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

7.  The RO's July 2009 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

8.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

9.  The criteria for an effective date prior to September 9, 2010, for the award of service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Initially, the Board notes that it is reopening the claims for service connection for right shoulder disorder and right ear hearing loss, and then remanding the claims for further development.  Thus, no further discussion of the duties to notify and assist is required for these claims.

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The earlier effective date appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for left ear hearing loss.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in April 2011 before the grant of service connection for left ear hearing loss was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Regarding the back disorder claim, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in April 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  

Additionally in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the April 2011 letter from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's back disorder claim.  

For all of these reasons, the Board concludes that these claims may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs for his second period of service and post-service private and VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board notes that the Veteran's STRs for his first period of active duty could not be located despite several attempts by the RO.  A formal finding that STRs were unavailable was issued by the AOJ in March 2013, and the Veteran was informed of this unavailability in a letter dated that same month.  In response, the Veteran did not submit any copies of his STRs.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claims with these heightened duties in mind. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

A VA medical opinion is unnecessary for the earlier effective date claim.  

Regarding the new and material evidence claim, the Board notes that a VA examination and medical opinion have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

There is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claim for a back disorder, so no requirement to schedule a VA examination for a medical nexus opinion.

Furthermore, the Veteran was afforded a Board hearing in December 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans (DAV).  The VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ asked the Veteran questions regarding these lacking elements.  The representative and VLJ also asked the Veteran questions to ascertain whether he had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for his requested Board hearing, which was provided in December 2014.  Thus, there has been substantial compliance with the Board's remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for residuals of a back injury, a right shoulder disorder, and right ear hearing loss.

The RO denied the Veteran's petition to reopen his claims for service connection for a back disorder and a right shoulder disorder in the August 2011 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claims.  The August 2011 rating decision also determined that the Veteran had submitted new and material evidence for the right ear hearing loss claim, and reopened that claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claims for service connection and adjudicate them on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

In an April 1992 rating decision, the RO denied service connection for a back injury, limitation of motion of the right shoulder, and right ear hearing loss.  The Veteran was advised that his claims were denied because he did not have a current diagnosis related to his back and right shoulder.  The right ear hearing loss claim was denied because it preexisted the Veteran's active military service and was not shown to have been aggravated in service.  The Veteran was advised of his appellate rights in a letter dated in May 1992.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In an October 1996 rating decision, the RO denied the Veteran's claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.  The Veteran was advised that his claim was denied because new and material evidence had not been submitted.  The Veteran was advised of his appellate rights in a letter dated in October 1996.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a July 2009 rating decision, the RO denied the Veteran's claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.  The Veteran was advised that his claim was denied because new and material evidence had not been submitted.  The Veteran was advised of his appellate rights in a letter dated in July 2009.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In September 2010, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for right ear hearing loss.  In January 2011, the Veteran filed claims to reopen his previously denied claims of entitlement to service connection for a back disorder and right shoulder disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Regarding the back disorder and right shoulder disorder claims, the following evidence has been added to the record since the April 1992 denial:  private treatment records; VA treatment records; unrelated VA examinations; a Board hearing transcript; and, lay statements.  This evidence is new because it has not previously been submitted.  

Regarding the right ear hearing loss claim, the following evidence has been added to the record since the July 2009 denial:  private treatment records; VA treatment records; VA audiological examinations; a Board hearing transcript; and, lay statements.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

Regarding the back disorder claim, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.  The Veteran's claim was previously denied because he did not have a current diagnosis related to his claimed back injury.  A review of the medical evidence reveals there is still no current diagnosis related to the lumbar spine, although the treatment records document one complaint of backache (see VA treatment record dated in February 2013).  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Where the medical evidence establishes that a veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  If the Board were to reopen the claim, VA's duty to assist would not be triggered.

In short, the evidence received since the April 1992 rating decision does not raise a reasonable possibility of substantiating the claim and does not relate to an unestablished fact necessary to substantiate the claim, as none of the new evidence received shows a diagnosis of a lumbar spine disorder.  See Evans, 9 Vet. App. at 284 (holding that the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance).  

Moreover, the Veteran's lay statements are cumulative and redundant of statements previously considered by the AOJ, which were that the Veteran believed he had a back disorder related to service.  The claims file does not otherwise contain any medical examinations or treatment records diagnosing the Veteran with a lumbar spine disorder related to service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

Accordingly, the Board finds no new and material evidence to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108.  Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding the right shoulder disorder claim, the new evidence is also material.  The claim was previously denied because the Veteran did not have a current right shoulder diagnosis.  Since that time, a VA treatment record dated in January 2011 documents limited mobility of both shoulders with no diagnosis provided.  A March 2011 VA treatment record diagnosed the Veteran with shoulder stiffness and degenerative joint disease, but didn't specify which shoulder(s) is affected.  The Board finds that this evidence is sufficient to find that the Veteran has a current right shoulder diagnosis.  This evidence directly relates to a basis for the prior denial.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim of entitlement to service connection for a right shoulder disorder is reopened.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding the right ear hearing loss claim, the new evidence is also material.  The claim was previously denied because the Veteran's pre-existing right ear hearing loss was not found to be aggravated by his second period of active duty.  Since that time, the Veteran was afforded a VA audiological examination in October 2010.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner provided a medical opinion regarding aggravation of the Veteran's pre-existing right ear hearing loss.  This evidence directly relates to a basis for the prior denial.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.  Gilbert, 1 Vet. App. at 49.  

In summary, the previously denied claims of entitlement to service connection for right ear hearing loss and a right shoulder disorder are reopened.  The previously denied claim of entitlement to service connection for a back disorder is not reopened.

III.  Earlier Effective Date Claim

An August 2011 rating decision granted entitlement to service connection for left ear hearing loss, retroactively effective from September 9, 2010.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from his second period of active duty in June 1991.  Within one year, in November 1991, he filed a claim of entitlement to service connection for left ear hearing loss.  The claim was denied by the RO in an April 1992 rating decision, and the Veteran was informed of this denial in a letter dated in May 1992.  The Veteran never perfected the appeal.  As such, the April 1992 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior to that denial.

In May 1996, the Veteran requested that his claim of entitlement to service connection for left ear hearing loss be reopened.  The claim was denied by the RO in an October 1996 rating decision, and the Veteran was informed of this denial in a letter dated that same month.  The Veteran never perfected the appeal.  As such, the October 1996 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior to that denial.

In May 2009, the Veteran requested that his claim of entitlement to service connection for left ear hearing loss be reopened.  The claim was denied by the RO in a July 8, 2009, rating decision, and the Veteran was informed of this denial in a letter dated that same month.  The Veteran never perfected the appeal.  As such, the July 2009 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior to that denial.

Based on the foregoing, any effective date awarded in the present case must follow July 8, 2009.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's request to reopen the previously denied claim of entitlement to service connection for left ear hearing loss on September 9, 2010.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the September 9, 2010, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to September 9, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement occurred after September 9, 2010, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final rating decision on July 8, 2009, but prior to September 9, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

After reviewing the record, the Board concludes that there are no testimonial documents submitted between July 8, 2009, and September 9, 2010, indicating an intent to reopen a claim of entitlement to service connection for left ear hearing loss.

It is further noted that, under 38 C.F.R. § 3.157 (2015), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's left ear hearing loss claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for left ear hearing loss was filed earlier than September 9, 2010.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).
The Board appreciates the Veteran's and his spouse's and his children's lay statements, which maintain that the Veteran is entitled to an earlier effective date because he has experienced left ear hearing loss since his military discharge. The Board does not disagree with the lay contentions, as the Veteran filed a claim for service connection shortly after discharge.  The Board finds, however, that the claim was denied in April 1992, October 1996, and July 2009, and it became final.  As such, the earliest effective date possible for the Veteran's claim to reopen for service connection for left ear hearing loss is September 9, 2010.

In sum, the presently assigned effective date of September 9, 2010, is appropriate and there is no basis for an award of service connection for left ear hearing loss prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

New and material evidence has not been received to reopen the claim for service connection for residuals of a back injury, and the appeal is denied.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a right shoulder disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened; the appeal is granted to this extent only.

The claim of entitlement to an effective date earlier than September 9, 2010, for an award of service connection for left ear hearing loss is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Hypertension Claim

At his December 2014 Board hearing, the Veteran testified that he was treated for his hypertension about a month ago by the local VA Community-Based Outpatient Clinic (CBOC) in Chattanooga, Tennessee.  These treatment records are not in the claims file, as the most recent VA treatment records in the claims file from Chattanooga, Tennessee, are dated from April 2013.  As the Board is now on notice of these VA records, upon remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Left Ear Hearing Loss Claim

Initially, the claims file contains a private audiological examination from Dr. M.L.U. dated in March 2012.  The audiological examination results attached to this examination are displayed in graphical form that have not been converted to an appropriate numerical form.  Additionally, the private audiologist did not state whether the speech discrimination scores were obtained using the Maryland CNC word list test.  38 C.F.R. § 3.385 (2015).  The Court has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing); see Kelly, 7 Vet. App. at 471; see e.g., Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, 2 (Oct. 28, 2010) (nonprecedential) (noting that Board's failure to make factual findings by interpreting the audiograph resulted in the Board overlooking relevant audiometric data and was remandable error).  The Board finds that the graphical representation is unclear and may have several possible interpretations.  Thus, the Board is unable to interpret the graph, and further medical inquiry is necessary for a proper finding of fact to be rendered.  

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected left ear hearing loss was in July 2012.  This examination is now over three years old.  As this claim is being remanded for another reason and due to the length of time since the last examination, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's left ear hearing loss.  An additional VA examination is therefore necessary to determine the current severity of the service-connected left ear hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Right Ear Hearing Loss Claim

A remand is required in order to afford the Veteran a VA addendum medical opinion regarding his currently diagnosed right ear hearing loss.  The Veteran was diagnosed with right ear hearing loss at the October 2010 VA audiology examination.  The Board also notes that right ear hearing loss was documented on the Veteran's December 1990 military entrance examination into his second period of active duty.  The October 2010 VA examiner opined that the right ear hearing loss was not aggravated in service and thus was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  The Board finds that an addendum opinion is necessary to assist the Board in determining whether the Veteran's hearing loss was incurred in or aggravated during his service.

Remaining Service Connection Claims

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record documents current diagnoses.  Specifically, a VA treatment record dated in January 2011 documents limited mobility of both shoulders with no diagnosis provided.  A March 2011 VA treatment record diagnosed the Veteran with shoulder stiffness and degenerative joint disease, but didn't specify which shoulder(s) is affected.  A VA treatment record dated in April 2011 diagnosed the Veteran with a muscle strain of his left calf.  A VA treatment record dated in September 2011 documented the Veteran's complaints of bilateral leg pain and locking.  A February 2013 VA treatment diagnosed the Veteran with right knee osteoarthritis.  The Veteran's STRs document a swollen and painful right knee in January 1991.  The Veteran also checked the boxes to indicate foot trouble, painful/trick shoulder, and trick/locked knee on his April 1991 exit Report of Medical History.  Additionally, at his Board hearing, the Veteran testified to injuring his legs and shoulders when he fell from a water truck during his second period of active duty while serving in Southwest Asia during the Persian Gulf War.  The Veteran also testified to carrying heavy water and food during his service in Southwest Asia.  His personnel records confirm his service in Southwest Asia, and the Veteran submitted photographs of himself with water tanks.  The Veteran also contends that environmental exposures during his service in the Gulf War caused his eye disorder and that he has a heart disorder related to service.  To date, the Veteran has not been afforded VA examinations and medical opinions to determine the nature and etiology of these disorders.  Therefore, the Board finds that VA examinations and medical opinions are required to determine the etiology of these disorders on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center (VAMC) in Tennessee Valley, Tennessee, to include the CBOC in Chattanooga, Tennessee, dated since April 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should contact Dr. M.L.U. and ask that the medical provider translate the graphical displays of the audiogram test results contained in the March 2012 private audiological examination to an appropriate numerical form.  Specifically, the private provider should be asked to provide a specific breakdown of the pure tone threshold average for each ear at the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz).  The examiner should also state whether the speech discrimination scores were obtained using the Maryland CNC word list test.  All records and/or responses received should be associated with the claims file.

If no response is received from the private provider, the Veteran should be informed in a letter of this fact.

3.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of his service-connected left ear hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected left ear hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected left ear hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Furthermore, the VA examiner should provide an interpretation of the March 2012 audiological testing conducted by Dr. M.L.U.  Specifically, the examiner should translate the March 2012 graphs of the Veteran's pure tone threshold levels into numerical form by providing the Veteran's pure tone thresholds at each of the relevant frequencies.  Further, if the examiner is unable to interpret the March 2012 private treatment report, the examiner should provide a supporting rationale.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

4.  Forward the entire claims file to the examiner who provided the October 2010 VA audiological medical opinion on the right ear hearing loss.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran for an appropriate VA audiology examination to determine the etiology of his currently diagnosed right ear hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

(a) In regard to the period of service from January 1968 to December 1969, the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right ear hearing loss had its onset in service or is otherwise etiologically related to in-service noise exposure during basic training.  The examiner is advised that the Veteran's service treatment records are missing for this period.  The examiner is asked to consider the following:  November 1980 Report of Medical Examination; November 1980 Report of Medical History; June 1986 Report of Medical Examination; December 1990 entrance examination; the December 1990 audiogram; the January 1991 in-service treatment for hearing loss; the February 1991 audiogram and limited profile; the April 1991 Report of Medical History; the April 1991 exit examination; the April 1991 audiogram; and the May 1991 audiogram. 

(b) In regard to the period of service from December 1990 to June 1991, the examiner is asked to address (I) whether it is at least as likely as not (50 percent probability or more) that the Veteran's pre-existing right ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service; and if YES, (II) whether the increase in severity of the pre-existing right ear hearing loss is clearly and unmistakably due to the natural progress of the disorder?  The examiner is asked to consider the following:  December 1990 entrance examination; the December 1990 audiogram; the January 1991 in-service treatment for hearing loss; the February 1991 audiogram and limited profile; the April 1991 Report of Medical History; the April 1991 exit examination; the April 1991 audiogram; the May 1991 audiogram; and, the Veteran's presumed exposure to hazardous noise during his second period of military service. 

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any currently diagnosed eye disorder.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address the following:

a) State all of the Veteran's current bilateral eye diagnoses.

b) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include his military service in Southwest Asia during the Persian Gulf War and his presumed exposure to environmental factors, such as sand, flies and wind storms.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed heart murmurs and chest pain.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address the following:

a) State all current heart diagnoses.

b) For each diagnosis, state whether it is at least as likely as not that the Veteran's cardiovascular disease had its onset in service or was manifested within one year of the Veteran's military discharge in June 1991.

c) For each diagnosis, state whether it is at least as likely as not that the Veteran's current diagnosis is related to his active military service, to include the in-service January 1991 treatment and diagnosis of chest pain atypical for coronary artery disease and miosystolic murmur of questionable significance.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

7.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed bilateral shoulder disorder and bilateral leg disorder, to include the thighs, knees, and feet, and back disorder.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his shoulders, legs, thighs, knees, feet, and back.

b) For each arthritis diagnosis, to include the currently diagnosed right knee osteoarthritis, state whether it is at least as likely as not that the Veteran's arthritis had its onset in service or was manifested within one year of the Veteran's military discharge in June 1991.

c) For each diagnosis, state whether it is at least as likely as not that the current diagnosis is related to the Veteran's active military service, to include the following:  his alleged in-service falling from a water truck; his January 1991 in-service treatment for a swollen and pain right knee; his April 1991 exit Report of Medical History (where the Veteran checked foot trouble, painful/trick shoulder, and trick/locked knee); and, his presumed in-service lifting and carrying of heavy items during his second period of active duty from December 1990 to June 1991.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


